Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 12/10/2020, in which Claim(s) 1-7, 9-12 and 21-28 are presented for examination.
Claim(s) 8 and 13-20 are cancelled.
Claim(s) 21-28 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Allowable Subject Matter
Claims 1-7, 9-12 and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 7 and 21, the prior art of record (Lelcuk et al. (Pub. No.: US 2016/0119304 A1; hereinafter Primary Reference) in view Hidayat et al. (pub. No.: US 2016/0294796 A1; Secondary Reference)) does not disclose:
 “receiving, in response to the request, the webpage and an interceptor code, wherein a dynamic engine is included in the downloaded webpage and the interceptor code is in a JavaScript engine;
generating an interceptor from the interceptor code on the computing device that executes the application, wherein the interceptor is configured to authenticate subsequent dynamic web content requests that update portions of the received webpage without refreshing an entire webpage…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a method and system for optimizing segregation between human-operated clients and machine-operated clients accessing computing resources are provided.  The method comprises receiving, from a client, an authentication request, wherein the authentication request is received in response to a redirect request sent from a remote server to the client; dynamically selecting at least one authentication challenge from a plurality of different authentication challenges; sending the at least one generated authentication challenge to the client; determining whether a notification call is received from the client during a predefined time interval; and upon receiving the notification call during the predefined time interval, confirming that the client passes the authentication challenge, wherein a client that passes the authentication challenge is a human-operated client. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAO Q HO/Primary Examiner, Art Unit 2432